UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7894



WAYNE E. JACKSON-EL,

                                               Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF INVESTIGATION,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:06-cv-02215-WDQ)


Submitted:   March 22, 2007                 Decided:   March 29, 2007


Before WIDENER and WILKINSON, Circuit Judges, HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wayne E. Jackson-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wayne E. Jackson-El appeals the district court’s order

summarily dismissing his complaint.         We agree with the district

court that Jackson-El’s complaint is indecipherable and fails to

state a claim.    Accordingly, we dismiss the appeal as frivolous.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                  - 2 -